DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on is acknowledged.  The traversal is on the ground(s) that the Group I and Group II should be examined together because doing so would not impose an undue burden.  This argument is found persuasive because Group I and Group II have a sufficient overlap in claim features such that a search and examination of the groups together does not impose a serious burden, in particular the shared feature of “irradiate the laser beam onto the substrate or the liquid film to expose the entire concave portion in a depth direction from the processing liquid”. 
The requirement is therefore withdrawn, and claims 1-13 are examined in full. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a substrate holder configured to hold”, “a liquid supply unit configured to supply a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hill et al. (US 10658204 B2).
1.    Hill discloses a substrate processing apparatus [Abstract, claim 1], comprising:

a liquid supply unit configured to supply a processing liquid to the substrate held by the substrate holder to form a liquid film at least in a concave portion of the concavo-convex pattern [claim 1, “nozzle to dispense liquid on to a center of a first surface of the substrate”];
a heating unit configured to irradiate the substrate held by the substrate holder or the liquid film with a laser beam for heating the liquid film [claim 1, “radiant heat source […] configured to heat the center of the first surface of the substrate”; claim 10, “radiant heat source includes a laser end”]; and
a heating controller configured to control the heating unit [col. 6, lines 42-44, “controller 328 provide power and/or control signals to the laser 322”],
wherein the heating controller controls the heating unit to irradiate the laser beam onto the substrate or the liquid film [col. 6, lines 45-55, Fig. 10] to expose the entire concave portion in a depth direction from the processing liquid [col. 3, line 65-col. 4, line 4, “laser end connector to provide rapid localized heating at a center portion of the substrate to rapidly evaporate the rinse liquid and to prevent the formation of meniscus”].
2.    Hill discloses the apparatus of Claim 1, wherein the heating unit includes a light source configured to generate the laser beam [claims 10, claim 13, “fiber connected to the laser end connector”], at least one heating head configured to form an irradiation point of the laser beam on the substrate held by the substrate holder or the liquid film, and an irradiation point moving mechanism configured to move the irradiation point [claim 11, “laser end connector is slidably connected to the body to allow axial movement relative to the substrate; Fig. 15], and
wherein the heating controller controls the irradiation point moving mechanism to move a position of the irradiation point on the substrate or the liquid film and controls the heating unit to expand the exposed portion of the concavo-convex pattern exposed from the processing liquid [col. 6, lines 42-44, “controller 328 provide power and/or control signals to the laser 322”; col. 6, lines 45-55, “the laser 
3.    Hill discloses the apparatus of Claim 2, wherein the irradiation point moving mechanism further comprises a heating head moving mechanism configured to move the irradiation point by moving the at least one heating head [claim 11, “slidably connected”; col. 6, lines 45-55, “laser end connector 310 is axially moveable”].
4.    Hill discloses the apparatus of Claim 2, wherein the at least one heating head further comprises a plurality of heating heads arranged in a radial direction of the substrate [col. 7, line 55-col. 8, line 3, “laser end connectors 536 are attached at one or more radial positions”], and
wherein the irradiation point moving mechanism comprises a switching mechanism configured to move the irradiation point in a radial direction of the substrate by switching each of the plurality of heating heads between an operating state and a stopped state [col. 5, lines 39-46, “a moving heat front”].
5.    Hill discloses the apparatus of Claim 2, further comprising:
a rotary driver configured to rotate the substrate holder [claim 1, “a spin chuck configured to hold and rotate a substrate”]; and 
a rotation controller configured to control the rotary driver [col. 5, lines 39-46, “controller 52 may also control rotation of the spin chuck 10”],
wherein the rotation controller controls the rotary driver to rotate the substrate together with the substrate holder [claim 1, “a spin chuck configured to hold and rotate a substrate”] and the heating controller controls the irradiation point moving mechanism to move the irradiation point outward from inward of the substrate in a radial direction of the substrate [col. 5, lines 39-46, “a moving heat front”].
10.    Hill discloses the apparatus of Claim 1, wherein the liquid supply unit comprises a liquid discharge nozzle configured to discharge the processing liquid and a liquid discharge nozzle moving mechanism configured to move the liquid discharge nozzle [col. 4, lines 48-56, “swing arm 30 discharges liquid downwardly onto the substrate S through discharge nozzle 32”, “discharge nozzle 32 can pivot across a full radius of the substrate S”],

the liquid controller controls the liquid supply unit to discharge the processing liquid from the liquid discharge nozzle and controls the liquid discharge nozzle moving mechanism to move the liquid discharge nozzle outward from inward of the substrate in a radial direction [col. 4, lines 48-56, “swing arm 30 discharges liquid downwardly onto the substrate S through discharge nozzle 32”, “discharge nozzle 32 can pivot across a full radius of the substrate S”].
11.    Hill discloses the apparatus of Claim 1, wherein the liquid supply unit includes a liquid discharge nozzle configured to discharge the processing liquid having room temperature onto the substrate [col. 4, lines 48-56].
12.    Hill discloses a substrate processing method [Abstract], comprising:
forming a liquid film at least in a concave portion of a concavo-convex pattern [col. 3, lines 41-44; Figs. 1A-1C] while holding a substrate in a state where a front surface of the substrate on which the concavo-convex pattern is formed is oriented upward and supplying a processing liquid onto the substrate from above [claim 1, “nozzle to dispense liquid on to a center of a first surface of the substrate”]; and
forming an exposed portion in which the entire concave portion in a depth direction is exposed from the processing liquid [col. 3, line 65-col. 4, line 4, “laser end connector to provide rapid localized heating at a center portion of the substrate to rapidly evaporate the rinse liquid and to prevent the formation of meniscus”];
wherein the forming the exposed portion includes exposing the entire concave portion in the depth direction from the processing liquid by irradiating the substrate or the liquid film with a laser beam for heating the liquid film [col. 3, line 65-col. 4, line 4, “laser end connector to provide rapid localized heating at a center portion of the substrate to rapidly evaporate the rinse liquid and to prevent the formation of meniscus”].

the method further comprising:
expanding the exposed portion by moving a position of the irradiation point on the substrate or the liquid film [col. 5, lines 39-46, “a moving heat front”; col. 6, lines 45-55, “the laser end connector 310 is axially moveable relative to the substrate S and the nozzle stack cap assembly 60 to allow adjustment of the heating area and/or intensity”].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 10658204 B2), as applied to claims 1-5 and 10-13 above. 
6.    Hill discloses the apparatus of Claim 5, but fails to explicitly disclose (emphasis added):
wherein the heating controller increases an output of the light source as the irradiation point is moved outward from inward of the substrate in the radial direction [col. 5, lines 39-46, “a moving heat front”].
However, Hill discloses “the laser end connector 310 is axially moveable relative to the substrate S and the nozzle stack cap assembly 60 to allow adjustment of the heating area and/or intensity” [col. 6, lines 45-55]. 
Since the radially moving heat front must heat increasingly greater volumes of drying liquid, by virtue of the radially increasing exposure area, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the supplied heat per area in order to evaporate the greater volume of drying liquid, and to do so by increasing the intensity of the laser, by increasing the irradiation time, or by reducing the heating area, with the predictable result of increasing the supplied heat per area.  
7.    Hill discloses the apparatus of Claim 5, but fails to explicitly disclose (emphasis added):
wherein the heating controller increases a duty ratio, which is a ratio of an irradiation time of the laser beam to a unit time, as the irradiation point is moved outward from inward of the substrate in the radial direction [col. 5, lines 39-46, “a moving heat front”].
However, Hill discloses “the laser end connector 310 is axially moveable relative to the substrate S and the nozzle stack cap assembly 60 to allow adjustment of the heating area and/or intensity” [col. 6, lines 45-55]. 
Since the radially moving heat front must heat increasingly greater volumes of drying liquid, by virtue of the radially increasing exposure area, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the supplied heat per area in order to evaporate the greater volume of drying liquid, and to do so by increasing the intensity of the laser, by increasing the irradiation time, or by reducing the heating area, with the predictable result of increasing the supplied heat per area.  
8.    Hill discloses the apparatus of Claim 5, but fails to explicitly disclose (emphasis added):
wherein the heating controller reduces a size of the irradiation point as the irradiation point is moved outward from inward of the substrate in the radial direction [col. 5, lines 39-46, “a moving heat front”].
However, Hill discloses “the laser end connector 310 is axially moveable relative to the substrate S and the nozzle stack cap assembly 60 to allow adjustment of the heating area and/or intensity” [col. 6, lines 45-55]. 
Since the radially moving heat front must heat increasingly greater volumes of drying liquid, by virtue of the radially increasing exposure area, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the supplied heat per area in order to evaporate the greater volume of drying liquid, and to do so by increasing the intensity of the laser, by increasing the irradiation time, or by reducing the heating area, with the predictable result of increasing the supplied heat per area.  
9.    Hill discloses the apparatus of Claim 5, but fails to explicitly disclose (emphasis added):
wherein the heating controller changes a power distribution of the laser beam at the irradiation point so that a range in which a power of the laser beam at the irradiation point is equal to or larger than a threshold value becomes narrow as the irradiation point is moved outward from inward of the substrate in the radial direction [col. 5, lines 39-46, “a moving heat front”].
However, Hill discloses “the laser end connector 310 is axially moveable relative to the substrate S and the nozzle stack cap assembly 60 to allow adjustment of the heating area and/or intensity” [col. 6, lines 45-55]. 
Since the radially moving heat front must heat increasingly greater volumes of drying liquid, by virtue of the radially increasing exposure area, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the supplied heat per area in order to evaporate the greater volume of drying liquid, and to do so by increasing the intensity of the laser, by increasing the irradiation time, or by reducing the heating area, with the predictable result of increasing the supplied heat per area.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show apparatus and methods of drying substrate using laser or irradiation sources [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713